Citation Nr: 0429623	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  04-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for progressive 
cerebral atrophy, which was claimed as cerebella ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's application to reopen a claim of 
entitlement to service connection for progressive cerebral 
atrophy, which was claimed as cerebella ataxia.  The veteran 
perfected a timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her March 2004 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that she be afforded a 
hearing before a Member of the Board (now known as a Veterans 
Law Judge) at the local VA office.  Although the veteran 
initially agreed to testify at a videoconference hearing in 
lieu of a hearing held before a traveling Veterans Law Judge, 
in October 2004 she requested to have the videoconference 
hearing "postponed" and instead testify at a local hearing 
"in lieu of a Decision Review Officer hearing at the RO."  

In October 2004, the Board granted the veteran's motion, 
affording her the opportunity to testify at an RO hearing.  
Accordingly, this case must be remanded to afford the veteran 
the opportunity to appear at such an RO hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
schedule her for a personal hearing 
before a hearing officer at the local VA 
office.

2.  The RO should have the veteran 
clarify whether she still wishes to 
testify at a Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


